Nichols, Justice.
This is an appeal in a habeas corpus case where the prisoner was remanded to custody. The respondent’s motion to dismiss was sustained and it is from this judgment that the prisoner appeals. Held:
The prisoner’s petition contains three bare allegations as to his constitutional rights being violated, one of which was that he was not represented by competent counsel, without alleging any facts whatsoever in support thereof.
Under decisions exemplified by Thrash v. Caldwell, 229 Ga. 585, the judgment of the trial court dismissing the prisoner’s petition must be reversed.

Judgment reversed.


All the Justices concur.